DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 of US Application No. 16/439,113 are currently pending and have been examined.    
Claims 1-19 are allowed. 

Information Disclosure Statement
The Information Disclosure Statement filed on 12 June 2019 has been considered. An initialed copy of form 1449 is enclosed herewith.
	
Allowable Subject Matter
Claims 1-19 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Uyeki et al. (US 8,942,919 B2, “Uyeki”) in view of Hashimoto et al. (US 2020/0164855 A1, “Hashimoto”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Uyeki, discloses a battery electric vehicle (BEV) navigation routing system and routing methods are presented, in which a traveling route is determined from the current vehicle location to the destination location by preferentially selecting low speed routes over higher speed routes if the present state of charge of the vehicle battery is insufficient to reach the destination location using shortest time or shortest distance routes.

Hashimoto disclose that SOC management control in the expressway is controlled differently depending on whether or not the destination has been input by the driver. If the destination has been input, the restoring control is also executed. However, in this case, a first target value of the SOC for expressway (hereinafter also referred to as a "SOC_T1") is set. In this case, further, control for maintaining the SOC (hereinafter also referred to as "maintaining control") is executed in addition to the restoring control. In this maintaining control, the SOC is maintained at the SOC_T1. The expressway includes roads which do not have any intersection points. The expressway allows entry and exit of vehicles from the public highway at interchanges. In the expressway, a steady travel at high speed is generally performed. Therefore, during the travel in the expressway, the restoring control is started earlier than that in the public highway. A threshold TH1 shown in FIG. 3 is a determination value for determining whether or not to start the restoring control. The threshold TH1 is set to a value higher than the threshold TH0 described in FIG. 2. 

With respect to independent claims 1, Uyeki taken either individually or in combination with other prior art of record fails to teach or suggest: a controller programmed to, responsive to (i) a command to enter a highway, (ii) confirmation the traction battery can output power to accelerate the vehicle to enter the highway via an entrance at a same speed as traffic on the highway in a vicinity of the entrance, and (iii) an increase in temperature beyond a threshold of the traction battery predicted to occur on the highway due to expected commands to maintain the same speed on the highway with power from the traction battery, increase cooling of the traction battery prior to entering the highway.

With respect to independent claims 9, Uyeki taken either individually or in combination with other prior art of record fails to teach or suggest: responsive to (i) receiving a command to enter a highway via a first of a plurality of entrances and (ii) confirming a traction battery cannot output power to accelerate the vehicle to enter the highway via the first of the plurality of entrances at a same speed as traffic on the highway in a vicinity of the first of the plurality of entrances, operating by a controller the vehicle to bypass the first of the plurality of entrances and approach another of the plurality of entrances.

With respect to independent claims 14, Uyeki taken either individually or in combination with other prior art of record fails to teach or suggest: one or more controllers programmed to, responsive to indication that power of the traction battery output for propulsion of the vehicle will not maintain a same speed as traffic on a highway due to a predicted increase in temperature of the traction battery, operate the vehicle to exit the highway via a next available exit.

Claims 2-8, 10-13 and 15-19 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/AARON L TROOST/Primary Examiner, Art Unit 3668